___________


                                No. 96-3153
                                ___________


Rosie Campbell,                      *
                                     *
           Appellant,                                 *
                                     *     Appeal from the United States
     v.                              *     District Court for the
                                         *    Western District of Arkansas.
                                     *
Blevins Public Schools; Jimmy                    *
Buck, individually; David                             *
[Unpublished]
Banister, individually; Glen                          *
Smith, individually,                 *
                                     *
           Appellees.                *
                                     *

                                ___________

                        Submitted:   April 15, 1997

                                                          Filed:   May 9, 1997

                                ___________

Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge, and       Beam,
         Circuit Judge.
                               ___________
PER CURIAM.


     Rosie Campbell filed this lawsuit against the Blevins (Arkansas)
Public Schools and certain school board members following the December 1993
termination of her contract as a teacher and coach.      Campbell asserted that
the termination violated her rights under the due process clause of the
Fourteenth Amendment and under the Arkansas Teacher Fair Dismissal Act.
After a non-jury trial, the district court granted judgment for the school
district and the individual defendants on all claims.


     On   appeal     Campbell   expressly   chose   to   abandon   her   federal
constitutional claim and to challenge only the district court's decision
regarding the Arkansas Teacher Fair Dismissal Act.       Ark. Code Ann. §§ 6-17-
1501 through 1510.     In the interest of   judicial economy and efficiency,
however, we have considered the pendent state claim.       Condor Corp. v. City
of St. Paul, 912 F.2d 215, 219-21 (8th Cir. 1990).


     The Arkansas Supreme Court has required strict compliance with the
state statute as amended and in general has acted favorably to teachers so
as to assure that dismissals are fair as required by the Arkansas law.       Cf.
Lester v. Mount Vernon-Enola School Dist., 917 S.W.2d 540 (Ark. 1996).
However, after a review of the record, the briefs of the parties, and the
opinion of the district court, we find that the decision of the district
court in favor of the defendants contains no error of law, that the
findings of fact by the district court are not clearly erroneous, and that
an extended opinion by our court would have no precedential value.


     Accordingly, the judgment appealed from is affirmed.          See 8th Cir.
R. 47B.




                                       2
A true copy.

     Attest:

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             3